The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is in response to the amendments and arguments filed 12/27/2021 and 5/4/2022.  Claims 1-2, 7, 11, 25-26, 28 and 36-37 are pending.  Claims 3-6, 8-10, 12- 24, 27, and 29-35 have been canceled.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
 reference character “35” has been used to designate both verifying agent, verifying party, payment authorization agent, tokenized payments scheme provider, consumer’s bank, bank, and selected bank; 
reference character “15” has been used to designate both computer user and consumer; 
reference character “25” has been used to designate both requesting party, merchant, and requesting party server; 
reference character “26” has been used to designate both merchant server, requesting party server and requesting server; and,
reference character “36” has been used to designate both verifying server, payment authorization agent server, bank server and bank’s server.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "45" and "35" have both been used to designate tokenized payments scheme provider.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Amendments to the brief description of the drawings have overcome the prior objections to the specification.


Claim Rejections - 35 USC § 112
Applicant’s amendments have overcome the prior rejections under 35 USC 112.

Claim Rejections - 35 USC § 101
The amendments and arguments filed 12/27/2021 (see rem page 11) overcome the prior rejections under 35 USC 101.  The rejections under 35 USC 101 have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stringfellow et al. (US 2010/0174620 A1).
Specifically as to claim 25, Stringfellow et al. disclose a method of verifying data over a computer network comprising a requesting server provided by a merchant, comprising: providing a first web page to a browser of a computer; receiving, from the browser, a signal indicating a selection of a control presented by the first web page to request a further web page that allows entry of data requiring verification by a third party;  sending a URL redirect to the browser, the URL redirect providing an ability for the browser to be redirected  to a verifying server provided by a payment authorization agent (see para 35, 42, 76); sending to the verifying server a URL to a resource hosted by the merchant that provides first content to be displayed by the verifying server and second content provided by the merchant in a backdrop frame of the browser (see para 35, 42, 76); and receiving a notification from the verifying server as to whether or not the verification was successful ("Turning to FIG. 6, at step S6.1, the user selects "Payment from Current Account" (PCA) as the payment method and submits their selection to the merchant website.", paragraph 76, the requesting server is the merchant web-server, see also figure 6; “This results in the merchant website reloading its payment page with an iframe, the content of which corresponds to the …URL…causing the user’s browser to direct the user to their online banking web page,‘ (stp S6.13, para 76, iframe redirects browser); web server and servlet engine 503 transmits a return merchant URL to the iframe, para 79).  
Specifically as to claim 28, the entered data comprises at least one of a financial account of a consumer, a payment card of the consumer, a PIN of the consumer, and  a password of the consumer (see para 35, 42, 76 and 79; figure 6; all inherent in HTML5 sandbox details).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 2, 7, 11, 26 36, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Stringfellow et al. (US 2010/0174620 A1) in view of Grieve (US 2011/0321133 A1).
	Specifically as to claim 1, Stringfellow et al. disclose a method of verifying data comprising: providing access, via a browser of a computer, to a first web page from a requesting server provided by a merchant ("Turning to FIG. 6, at step S6.1, the user selects "Payment from Current Account" (PCA) as the payment method and submits their selection to the merchant website.", paragraph 76, the requesting server is the merchant web-server, see also figure 6);receiving, via the browser, a selection of a control presented by the first web page to request a further web page that provides ability to enter data that requires verification by a third party (see para 76, FIG. 6, at step S6.1, the user selects); receiving, by the browser, a URL redirect from the requesting server to a verifying server provided by a payment authorization agent (“This results in the merchant website reloading its payment page with an iframe, the content of which corresponds to the …URL…causing the user’s browser to direct the user to their online banking web page,‘ (stp S6.13, para 76, iframe redirects browser); receiving, by the browser, a second web page provided by the verifying server to fulfill the request for the further web page, wherein the second web page comprises a foreground window and a backdrop frame, and wherein: the foreground window is presented as being positioned over a backdrop frame, the foreground window is provided with fields for entering the data, and the backdrop frame is provided by the payment authorization agent based on content accessible using a second URL wherein the second URL is associated with the merchant and the backdrop frame provided via the second URL includes content provided by the merchant (step S6.13, para 76, iframe redirects browser; these are all features of an iframe); and receiving the data in the foreground window of the second web page for verification of the data by the verifying server (step S6.13, para 77 user enters their online banking details); the verifying server verifying the data entered by the computer user (web server and servlet engine 503 transmits a return merchant URL to the iframe, para 79).
Grieve teaches in figure 1 a user 32 that wishes to use a browser 26 to access web pages from content provider 50. The browser 26 contains a main window which is a parent frame 28 used to display a first web page and a second window which is a child frame 30 used to display a second different web page concurrently. The child frame may be generated using an iframe. If the user wishes to access destination web page 56 from the content provider, the browser creates a parent frame to display the web page. As the content provider requires verification that the user is authorized to have access to the web page, the content provider ( i.e. requesting server) redirects the browser to the authentication web page 46 at an authorization provider 40 (i.e. verifying server). The browser generates a child frame and as shown in figure 2C, the user inputs authentication credentials in one or more forms provided by the authentication web page which are displayed by the child frame in the foreground whilst the existing parent frame is in the background . If authorization is successful, the browser is redirected to a landing web page 5 8 at the content provider. Once the content provider receives notification of successful verification the destination web page may be loaded in the parent frame and the child frame is closed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to include in the on line system of Stringfellow et al. the ability to present the windows or redirect to a URL as taught by Grieve since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.   Further, known working in one field of endeavor may prompt variation of it for use in either the same field or a different one based on design incentives or other market forces of variations are predictable to one of ordinary skill in the art (see instant specification at paragraphs 29-30). 
Specifically as to claim 2, Stringfellow discloses as recited in claim 1 but does not specifically disclose at least one of: providing the foreground window as a lightbox window and the backdrop frame as an iframe; using stylesheets to position at least one of the backdrop frame and the foreground window; and disabling functionality of the backdrop frame using HTML5 sandbox commands. 
Grieve discloses the use of an iframe as the backdrop window (see figures 1 and table 1).  The use of lightboxes as the foreground window is an obvious implementation.  Figure 1 shows a user 32 that wishes to use a browser 26 to access web pages from content provider 50. The browser 26 contains a main window which is a parent frame 28 used to display a first web page and a second window which is a child frame 30 used to display a second different web page concurrently. The child frame may be generated using an iframe. If the user wishes to access destination web page 56 from the content provider, the browser creates a parent frame to display the web page. As the content provider requires verification that the user is authorized to have access to the web page, the content provider ( i.e. requesting server) redirects the browser to the authentication web page 46 at an authorization provider 40 (i.e. verifying server). The browser generates a child frame and as shown in figure 2C, the user inputs authentication credentials in one or more forms provided by the authentication web page which are displayed by the child frame in the foreground whilst the existing parent frame is in the background. If authorization is successful, the browser is redirected to a landing web page 5 8 at the content provider. Once the content provider receives notification of successful verification the destination web page may be loaded in the parent frame and the child frame is closed
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the on line system of Stringfellow et al. the ability to present the windows as taught by Grieve since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.   Further, known working in one field of endeavor may prompt variation of it for use in either the same field or a different one based on design incentives or other market forces of variations are predictable to one of ordinary skill in the art.  By applicant’s own admission, the instant use of the iframes was previously used in advertisement presentation.  The instant seeks to replace the advertiser with the merchant or payment authority familiar brand identification (see instant specification at paragraphs 29-30). 
Specifically as to claim 7, further comprising receiving by the browser a redirect from the verifying server to the requesting server, and receiving by the browser, a third web page from the requesting server confirming whether or not the verification was successful (see para 79).  
Specifically as to claim 11, the entered data comprises data relating to at least one of a financial account of a consumer, a payment card of the consumer, a personal identification number PIN of the consumer, and  a password of the consumer (see para 35, 42, 76 and 79; figure 6; inherent in HTML5 sandbox).  
Specifically as to claim 26, providing, to the browser, a third web page confirming whether or not the verification was successful (see para 79).
Specifically as to claim 36, wherein the second URL comprises an embedded URL within the URL redirect, a URL provided from the requesting party via a back channel, or combinations thereof (see para 79).
Specifically as to claim 37, sending the URL to the resource as an embedded URL within the URL redirect; sending the URL to the resource to the verifying server using a back channel; or combinations thereof (see para 79).

Response to Arguments
Applicant's arguments filed 12/27/2021 and 5/4/5022 have been fully considered but they are not persuasive.
With regards to applicant’s statement with regards to the objections to the drawings: “The specification is very clear about why a reference numeral is being applied to a differently named element. For example, at paragraph [0070], the specification recites that ‘the requesting party 25 is a merchant and the verifying agent 35 is a payment authorization agent.’” Examiner respectfully disagrees.  Reference part 35 has multiple references, for example, see para 94, 106, 66, 64; Reference part 36 has multiple references, for example, see para 66, 82 and 104; Reference part 26  has multiple references, for example, see para 72, 66, 106; Reference part 15 has multiple references, for example, see para 86, 71; Reference parts 35 and 45 for tokenized payments scheme provider, for example, see para 94 and 64.  
With regards to applicant’s argument Stringfellow does not disclose “sending a Uniform Resource Locator (URL) redirect to the browser, the URL redirect providing an ability for the browser to be redirected to a verifying server provided by a payment authorization agent" and "sending, to the verifying server, a URL to a resource hosted by the merchant that provides first content to be displayed by the verifying server and second content provided by the merchant in a backdrop frame of the browser” Examiner respectfully disagrees.  Stringfellow clearly discloses “This results in the merchant website reloading its payment page with an iframe, the content of which corresponds to the …URL…causing the user’s browser to direct the user to their online banking web page,‘ (stp S6.13, para 76, iframe redirects browser); web server and servlet engine 503 transmits a return merchant URL to the iframe, para 79) and paragraphs 35, 42 and 76.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “its trusted intermediary system or its bank system displays content in the remaining portion of the payment page, let alone that its trusted intermediary system or its bank system displays content that is provided by the merchant system in this remaining portion of the payment page” and “its trusted intermediary system or its bank system provides a second web page thatPage 17 has a backdrop frame provided by the trusted intermediary system or the bank system, where the backdrop frame includes content accessible using a second URL associated with the merchant system”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regards to applicant’s arguments with respect to Stringfellow et al. and Grieve not disclosing "receiving, by the browser, a second web page provided by the verifying server to fulfill the request for the further web page, wherein the second web page is presented as a foreground window positioned over a backdrop frame, and wherein, the foreground window is provided with fields for entering the data, and wherein the backdrop frame is provided by the payment authorization agent based on content accessible using a second URL associated with the merchant and the backdrop frame provided via the second URL includes content provided by the merchant,”  Examiner respectfully disagrees.   Grieve discloses a method of verifying data entered by a computer user browsing web content over a computer network. Figure I of DI shows a user 32 that wishes to use a browser 26 to access web pages from content provider 50. The browser 26 contains a main window which is a parent frame 28 used to display a first web page and a second window which is a child frame 30 used to display a second different web page concurrently. The child frame may be generated using an iframe. If the user wishes to access destination web page 56 from the content provider, the browser creates a parent frame to display the web page. As the content provider requires verification that the user is authorized to have access to the web page, the content provider ( i.e. requesting server) redirects the browser to the authentication web page 46 at an authorization provider 40 (i.e. verifying server). The browser generates a child frame and as shown in figure 2C, the user inputs authentication credentials in one or more forms provided by the authentication web page which are displayed by the child frame in the foreground whilst the existing parent frame is in the background . If authorization is successful, the browser is redirected to a landing web page 58 at the content provider. Once the content provider receives notification of successful verification the destination web page may be loaded in the parent frame and the child frame is closed. The use of lightbox windows, disabling of scripts in a backdrop frame, use of HTML5 sandbox commands and browser compatibility are trivial design details or common implementation measures that would fall within the common general knowledge of one of ordinary skill in the art at the time of the invention.  Grieve also discloses the use of an iframe as the backdrop window (see figures 1 and table 1) to enlarge and bring one part of the screen into focus and as entering the authentication details is what the user is required to do.  In response to applicant's argument “URL…provides content to be displayed in the backdrop frame.” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Stringfellow et al. disclose sending a URL to a resource hosted by the requesting party in para 35, 42 and 76 ("Turning to FIG. 6, at step S6.1, the user selects "Payment from Current Account" (PCA) as the payment method and submits their selection to the merchant website.", paragraph 76, the requesting server is the merchant web-server, see also figure 6; “This results in the merchant website reloading its payment page with an iframe, the content of which corresponds to the …URL…causing the user’s browser to direct the user to their online banking web page,‘ (stp S6.13, para 76, iframe redirects browser); web server and servlet engine 503 transmits a return merchant URL to the iframe, para 79). 
Further, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Westling et al. disclose a transaction unit in a portable radio communication device is switched to active transaction state by utilizing user transaction software.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691

/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691